Exhibit 10.24

 

PRIMAL SOLUTIONS, INC.

Lock-Up Agreement

 

June 8, 2004

 

Special Situations Fund III, L.P.

153 E. 53rd Street

55th Floor

New York, NY  10022

 

Re:                               Primal Solutions, Inc.

 

Ladies and Gentlemen:

 

The undersigned understands that you and certain of your affiliates
(collectively, the “Purchaser”), propose to enter into a Purchase Agreement (the
“Purchase Agreement”) with Primal Solutions, Inc., a Delaware corporation (the
“Company”), providing for the purchase and sale of shares of the Company’s
Common Stock, par value $0.01 per share (“Common Stock”), and (ii) warrants to
purchase shares of Common Stock (collectively, the “Securities”), in reliance
upon the exemption from securities registration afforded by the provisions of
Regulation D, as promulgated by the U.S. Securities and Exchange Commission (the
SEC”) under the Securities Act of 1933, as amended.  Capitalized terms used
herein have the respective meanings ascribed thereto in the Purchase Agreement
unless otherwise defined herein.

 

In consideration of, among other things, the agreement by the Purchaser to
purchase the Securities, and the Company’s agreement (with the Purchaser’s
consent) to include certain shares of Common Stock beneficially owned by the
undersigned to be included in a registration statement to be filed pursuant to
the terms of a registration rights agreement to be entered into by the Company
and the Purchaser and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period (the “Lock-Up Period”) beginning on the date hereof and ending on the
earliest of (i) 18 months from the closing of the transactions contemplated by
the Purchase Agreement (the “Closing”), (ii) the end of a period of twenty
consecutive trading days, which period commences after the six-month anniversary
of the Closing, for which the closing bid price of a share of Common Stock as
reported on Bloomberg equals or exceeds $0.60 (appropriately adjusted for any
stock split, reverse stock split, stock dividend or other reclassification or
combination of the Common Stock occurring after the date hereof), (iii) the date
on which the Purchaser no longer beneficially owns (as defined pursuant to Rule
13d-3 promulgated under the 1934 Act) at least 50% of the aggregate Shares and
Warrant Shares issuable to the Purchaser pursuant to the Purchase Agreement,
(iv) the completion by the Company of an underwritten public offering of shares
of its Common Stock for the account of the Company (which public offering may
also include shares sold on behalf of one or more selling stockholders)[,][or]
(v) a “Change in Control” (as defined below) [or (vi) the termination of the
undersigned’s employment with the Company other than for cause (as such term is
defined below)] (the earliest of such dates, the “Restricted

 

--------------------------------------------------------------------------------


 

Period”), the undersigned will not, except as provided herein, offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose (collectively, a “Transfer”) of any shares of Common Stock of
the Company, or any options or warrants to purchase any shares of Common Stock
of the Company, or any securities convertible into, exchangeable for or that
represent the right to receive shares of Common Stock of the Company, whether
now owned or hereinafter acquired, owned directly by the undersigned (including
holding as a custodian) or with respect to which the undersigned has beneficial
ownership within the rules and regulations of the SEC (collectively the
“Undersigned’s Shares”).

 

As used herein, “Change in Control” shall mean the occurrence of any of the
following events:

 

(A) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of Common Stock would be converted into cash, securities or other
property, other than a merger or consolidation of the Company in which the
holders of the shares of Common Stock immediately prior to the merger or
consolidation own at least 50% of the voting power of (i) the surviving
corporation immediately after a merger or (ii) the new corporation created
pursuant to the consolidation, immediately after such consolidation, as
applicable; or

 

(B)                                the consummation of any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company, other than to a
subsidiary or affiliate; or

 

(C)                                the approval of the stockholders of the
Company of any plan or proposal for the complete liquidation or dissolution of
the Company; or

 

(D)                               any person or group (as such term is defined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
shall become the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act) of shares of capital stock entitled to vote generally for the
election of directors of the Company (“Voting Securities”) representing more
than fifty (50%) percent of the combined voting power of the Company’s then
outstanding Voting Securities (calculated as provided in Rule 13d-3(d) in the
case of rights to acquire any such securities); or

 

(E)                                 the individuals (x) who, as of the date on
which this Lock-up Agreement is entered into, constitute the Board of Directors
of the Company (the “Original Directors”) and (y) who thereafter are elected to
the Board and whose election, or nomination for election, to the Board was
approved by a vote of at least two thirds of the Original Directors then still
in office (such Directors being called “Additional Original Directors”) and (z)
who thereafter are elected to the Board and whose election or nomination for
election to the Board was approved by a vote of at least two thirds of the
Original Directors and Additional Original Directors then still in office, cease
for any reason to constitute a majority of the members of the Company’s Board of
Directors.

 

[As used herein, “cause” shall have the meaning specified in any employment
agreement or contract between the undersigned and the Company and, if no such
agreement exists, shall

 

--------------------------------------------------------------------------------


 

mean: (a) a material breach or material failure by the undersigned to perform my
duties under applicable law, (b) the use by the undersigned of any controlled
substance or the abuse of alcohol, (c) the commitment by the undersigned of an
act of dishonesty in the performance of the undersigned’s duties or engaging in
conduct materially detrimental to the business of the Company, (d) the
conviction of the undersigned of a felony or misdemeanor involving moral
turpitude, (e) the failure of the undersigned to follow any lawful directive of
the Board of Directors or any officer of the Company to whom the undersigned
reports or (f) any other matter constituting “cause” as determined in good faith
by a majority of the Board of Directors of the Company.]

 

Except as provided herein, the foregoing restriction is expressly agreed to
preclude the undersigned from engaging in any hedging or other transaction which
is designed to or which reasonably could be expected to lead to or result in a
sale or disposition of the Undersigned’s Shares during the Restricted Period
even if such Common Stock of the Company would be disposed of by someone other
than the undersigned.  Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from the Common stock
of the Company.

 

The undersigned now has, and for the duration of the Restricted Period will
have, good and marketable title to the Undersigned’s Shares, free and clear of
all liens, encumbrances and claims whatsoever.  The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the Undersigned’s Shares except in
compliance with this Lock-up Agreement.

 

Notwithstanding the foregoing, subject to the requirements of applicable law and
any policies or procedures regarding the sale of stock by insiders of the
Company, the undersigned shall have the right during the Restricted Period to
sell the Undersigned’s Shares at prevailing market prices for aggregate gross
proceeds not to exceed [$     ]; provided, however that the undersigned shall
first give the Purchaser not less than five business days prior written notice
of any proposed sale and shall sell such shares to the Purchaser at such
prevailing market prices if the Purchaser so elects at any time prior to the
expiration of such five-business day period.

 

The undersigned understands that the Company and the Purchaser are relying upon
this Lock-Up Agreement in connection with the consummation of the Purchase
Agreement.  The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

 

 

Very truly yours,

 

 

 

 

 

 

--------------------------------------------------------------------------------